Exhibit BONDS.COM GROUP, INC. AMENDED AND RESTATED SECURITY AGREEMENT This Amended and Restated Security Agreement (the “Agreement”) is made as of April 30, 2009, by and between Bonds.com Group, Inc. (the “Company”), Bonds.com Holdings, Inc., and Insight Capital Management, LLC (collectively, the “Debtor”), in favor of each of the parties listed on and attached hereto as Exhibit A (each a “Secured Party,” and collectively, the “Secured Parties”). RECITALS WHEREAS, pursuant to the Secured Convertible Note and Warrant Purchase Agreement dated as of September 24, 2008 (the “2008 Purchase Agreement”), entered into between the Company and the parties (the “Initial Secured Parties”) listed on Exhibit A thereto, the Initial Secured Parties purchased certain promissory notes (the “2008 Notes”) from the Company. WHEREAS, the Debtor and the Initial Secured Parties entered into a Security Agreement dated as of September 24, 2008 (the “Security Agreement”), in order that the Debtor’s obligations to repay the Note be secured by all of the assets of the Debtor. WHEREAS, the Debtor and the Initial Secured Parties to the Security Agreement entered into an amendment dated February 3, 2009, to, among other things, remove Bonds.com, Inc. as a “Debtor” under the Security Agreement. WHEREAS, on or about the date hereof and continuing up to and through June 30, 2009, the Company intends offer to certain additional investors (the “Additional Secured Parties”) secured convertible notes of the Company, in the aggregate principal amount of up to $2,500,000 (the “2009 Notes” and together with the 2008 Notes, the “Notes”), due on April 30, 2011, with 25% warrant coverage, pursuant to the terms of a Secured Convertible Note and Warrant Purchase Agreement on or about the date hereof (the “2009 Purchase Agreement” and together with the 2008 Purchase Agreement, the “Purchase Agreements”). WHEREAS, the Debtor and the Initial Secured Parties would like to amend the Security Agreement to, among other things, incorporate the Additional Secured Parties as Secured Parties under the Security Agreement. WHEREAS, the Company issued a Grid Secured Promissory Note to Valhalla Investment Partners (“Valhalla”), dated as of April 24, 2008, and amended on July 8, 2008 (the “Valhalla Note”), pursuant to which the Company granted Valhalla a security interest (the “First Priority Domain Name Security Interest”) in all of the Company’s right, title and interest in and to the domain name “bonds.com” (the “Domain Name”). WHEREAS,the Debtor and the Secured Parties would further like to amend the terms of the Security Agreement to, among other things, clarify that Valhalla shall have a first priority security interest in the Domain Name with respect to the indebtedness owed by the Company under the Valhalla Note, and the Secured Parties under the Security Agreement with respect to the indebtedness acquired pursuant to the 2008 Purchase Agreement and the 2009 Purchase Agreement (on a pari passu basis) shall have a subordinated security interest in the Domain Name. 1 AGREEMENT In consideration of the purchase of the Notes by the Secured Parties and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Debtor hereby agrees with the Secured Parties as follows: 1.Grant of Security Interest. (a)To secure the Debtor’s full and timely performance of the Obligations, the Debtor hereby grants to the Secured Parties a continuing Lien on and security interest (the “Security Interest”) in, all of the Debtor’s right, title and interest in and to all of its personal property and assets (both tangible and intangible), including, without limitation, the following, whether now owned or hereafter acquired and wherever located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f) all Investment Property; (g) all Deposit Accounts; (h) all Cash; (i) all other Goods of the Debtor; (j) all Intellectual Property; and (k) all Proceeds of each of the foregoing and all accessions to, and replacements for, each of the foregoing (collectively, the “Collateral”).The Security Interest shall be a first and prior interest in all of the Collateral other than with respect to (i) the First Priority Domain Name Security Interest, (ii) Permitted Bank Loans, and (iii) those given higher priority by valid operation of relevant law. (b)The following terms shall have the following meanings for purposes of this
